DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 requires for the filter system of claim 17, the quick connect device receives a male portion of an adaptor.  The adaptor comprises an adaptor body.  The adaptor comprises a threaded end connected to the adaptor body for threadingly engaging an end of a water faucet.  The adaptor also comprises a flanged end connected to the adaptor body, opposite the threaded end for receiving the quick 
The Applicant’s disclosure fails to provide written description support sufficient to illustrate that the Applicant was in possession of—the filtered water outlet being disposed within the adaptor body at the flanged end.  
The Applicant’s disclosure illustrates numeral 1000 as the “adaptor.”  Disclosure dated Oct. 16, 2018 (“Disclosure”) Fig. 2, [0067].  Numeral 1016 is the “flanged end” of the adaptor 1000.  Id. at Fig. 29, [0130].  Additionally, element 138 is the filtered water outlet.  Id. at Fig. 2, [0111].     
However, as seen in Fig. 2, the filtered water outlet 138 is not located at the flanged end 1016 of the adaptor 1000.  Rather, the filtered water outlet 138 is positioned on an outer edge of lower housing 14.  Disclosure Fig. 2, [0111].  The lower housing 14 is not part of the adaptor 1000.  

    PNG
    media_image1.png
    1144
    1488
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riback et al., US 6,258,266 (“Riback”) in view of Liebhardt, US 2,023,428 (“Liebhardt”).
Claim 15 describes a faucet mounted filter system.  The system comprises a body having a first end and a second end, with an opening within the first end of the body.  The opening comprises a water inlet coaxially disposed within the opening.  The first end of the body comprises a channel disposed therein, circumscribing the opening.  
The system also comprises a quick connect device.  The quick connect device includes a first locking device positioned, within the channel and partially around the 
The system also comprises an unfiltered water outlet in fluid communication with the water inlet, a filter housing connected to the body and a filter medium disposed within the filter housing and in fluid communication with the water inlet, and a filtered water outlet in fluid communication with the filter medium.
Claim 15 is interpreted such that the phrase “a spring biasing the first and second locking devices” is a spring for each of the first and second locking devices, biasing each locking device.  This interpretation is consistent with the disclosure because Fig. 9 illustrates two springs 33a, 33b biasing the first and second locking devices 31, 32.  Spec. Fig. 9, [0072].  
Riback discloses a faucet mounted water filtration system 10.  Riback Fig. 1, col. 3, ll. 47–49.  The system comprises a valve assembly 12 (the “body”) having a first end Id. at Fig. 1, col. 3, ll. 47–62.  The first end has an opening 20 within it, and a water inlet coaxially disposed within the opening 20 (as the opening 20 provides an inlet for water into the filtration system).  Id.  The first end comprises a channel disposed therein (the channel formed within opening 18), and circumscribing the opening 20.  Id.  The channel comprises a threaded locking device because the opening 18 has a threaded internal surface.  Id.  The system 10 further comprises an unfiltered water outlet 22 in fluid communication with the water inlet.  Id. at Fig. 1, col. 4, ll. 1–6.  The system 10 also comprises a filter housing 90 connected to the valve assembly 12.  Id. at Fig. 4, col. 4, ll. 50–61.  The filter housing 90 comprises a filter cartridge 92 (the “filter medium”) disposed within the housing 90, in fluid communication with the water inlet.  Id.  The system 10 further comprises a filtered water outlet 24 in fluid communication with the filter cartridge.  Id. at col. 3, ll. 56–62.

    PNG
    media_image2.png
    817
    823
    media_image2.png
    Greyscale

Riback differs from claim 15, because its threaded locking device does not have the same structure as the quick disconnect device described in claim 1.  
However, Liebhardt discloses a coupling used to connect two sections of a hose together.  See Liebhardt Fig. 5, p. 1, col. 1, ll. 50–col. 2, ll. 21, p .2, col. 2, lls. 44–67.  The coupling comprises a female member 1 (the “quick connect device”).  Id.  The female member comprises a first ring section 46 (the “first locking device”) and a second ring section 47 (the “second locking device”).  Id. at Fig. 5, p. 2, col. 2, lls. 44–67.  The first and second ring sections 46, 47 are positioned substantially opposite one another.  Id.  Each ring section 46, 47 is positioned within a channel of the female member 1 and partially around a circumference of an opening of the coupling.  Id.  The first and second ring sections 46, 47 are each movable between a first position (the closed position seen in Fig. 5) and a second position (the position where the ring sections 46, 47 are spread apart, as seen in Fig. 4).  Id. at p. 2, col. 1, lls. 20–29.  
The female member 1 also comprises a spring 48, 49 biasing each of the ring sections 46, 47 into the first, closed position.  See Liebhardt Fig. 5, p. 2, col. 2, lls. 52–54.  The ring sections 46, 47 each protrude into the opening of the coupling when disposed in the first, closed position.  Id.
The female member 1 further comprises a first finger extension 52 (the “first actuator”) and a second finger extension 53 (the “second actuator”).  See Liebhardt Fig. 5, p. 2, col. 2, lls. 44–67.  Each finger extension 52, 53 is operable to cause the first and second ring sections 46, 47 to move against the force of the springs 48, 49 to the second, open position—because the finger extensions 52, 53 engage with cams 50, 51 on the first and second ring sections 46, 47 to spread these sections apart against the Id. at p. 2, col. 2, lls. 54–60.  The first extension 52 comprises a cam 50.  Id.  This cam 50 has a first cam surface, which is the surface that engages with the first ring section 46.  Id.  The cam 50 has a second cam surface, which is the surface that engages with the second ring section 47.  Id.  Likewise, the second extension 53 has a cam 51.  Id.  This cam 51 has a first cam surface, which is the surface that engages with the first ring section 46.  Id.  The cam 51 also has a second cam surface, which is the surface that engages with the second ring section 47.  Id. 

    PNG
    media_image3.png
    785
    1302
    media_image3.png
    Greyscale

Liebhardt’s coupling is beneficial because it allows two fluid conduits to be easily and quickly united by simply pushing one half of the coupling (the male member) into the other (the female member), while preventing the two fluid conduits from being inadvertently separated from one another.  See Liebhardt p. 1, col. 1, lls. 1–9.  It would have been obvious to use Liebhardt’s coupling mechanism to attach Riback’s filter device 10 to the faucet, in order to provide these benefits.  With this modification, 
Claim 17 requires for the system of claim 15, the quick connect device mounts the filter system to a water faucet such that the water inlet is placed in fluid communication with the water faucet.  The quick connect device is positioned adjacent the water inlet along the body.
In Riback, the threaded internal opening 18 mounts the filtration device 10 to a water faucet, such that the water inlet is placed in fluid communication with the faucet.  The threaded internal opening 18 is positioned adjacent the water inlet along the valve assembly 12.  Riback, Fig. 1, col. 1, lls. 5–8, col. 3, lls. 47–62.  Therefore, when Liebhardt’s female member 1 is provided in Riback’s internal opening 18, the female member 1 would have the same orientation as the threaded internal opening 18.
Claim 18 requires for the system of claim 15, the filter housing comprises a horizontal orientation.  
Riback’s filter housing 90 has a horizontal orientation, when seen in the perspective illustrated in Fig. 2.
Response to Arguments
35 U.S.C. 112(d) Rejections
The Examiner withdraws the 35 U.S.C. 112(d) rejections of claims 16 and 17 in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 16 and 17 in light of the amendments.  
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to claims 15, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776